6 So.3d 757 (2009)
STATE of Louisiana
v.
Alvin JEFFERSON.
No. 2009-KK-0740.
Supreme Court of Louisiana.
April 2, 2009.
*758 Granted. The Commissioner's order allowing defendant to review the police report is Reversed. Defendant has not been indicted or charged by bill of information with an offense, thus any request for production of the police report is premature. La.C.Cr.P. art. 729.6. Furthermore, the record does not support a finding that the Detective reviewed the report to refresh her memory while testifying, thus defendant is not entitled to production of the report pursuant to La.C.E. art. 612(B). See also: State v. Payton, 294 So.2d 211 (La.1974); State v. Prudholm, 446 So.2d 729 (La.1984).
KNOLL, J., would deny.